DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/21 has been entered.
 
The amendment filed 5/5/21 has been considered and entered.  Claims 3,8 and 10 has been canceled.  Claims 1,2,4-7,9,11 and 12 remain in the application.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

In light of the amendment, the 35 USC 112 and 103 rejections have been withdrawn, however, the following rejection has been necessitated by the amendment.


Claim Rejections - 35 USC § 112
Claims 2,5,7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the claim is contradictory to independent claim 1 from which it depends which recites he dielectric planarizing layer comprising spin coating while claim 1 recites PVD, CVD and PECVD none of which are spin coating and hence is not further limiting.  Clarification is requested?
Regarding claims 2,7 and 12, the term “insulator layers” lacks antecedent basis as the term “insulating layers” is recited not “insulator layers”.  

Claim Rejections - 35 USC § 103
Claims 1,2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (2013/0224887) in combination with Gardner (2001/0050607) further in combination with Fontana, Jr. et al. (2013/0106552) still further in combination with Jagannathan et al. (9,356,121) further in combination with Jeng et al. (2014/0110862) still further in view of Kowalski et al. (2006/0160373) still further in combination with Cha et al. (6,387,747).
Lee et al (2013/0224887) teaches a laminated core inductor whereby magnetic and insulation layers are alternately formed over one another to form the structure.  Lee et al 
Lee et al (2013/0224887) fails to teach forming the stacked inductor on a processed wafer as well as forming an insulation layer between the first magnetic layer and the substrate.
Gardner (2001/0050607) teaches forming inductor structure on a silicon substrate (wafers are typically silicon) [0048] whereby an insulation layer (206) is formed between the substrate (201) and the first magnetic layer (204) (Fig. 2 and [0027]).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Lee et al (2013/0224887) inductor stack to form it on a silicon wafer as well as forming an insulation layer directly on the substrate as evidenced by Gardner (2001/0050607) with the expectation of similar success.
Lee et al (2013/0224887) in combination with Gardner (2001/0050607) fail to teach forming a second dielectric/insulation layer atop the dielectric/insulation layer between magnetic layers.
Fontana, Jr. et al. (2013/0106552) teaches inductors with multiple polymeric layers whereby the polymeric layer are formed by spin coating and these layers planarize the first insulation layer to improve planarity to increase coupling efficiency and minimize coil shortening [0066]-[0070].
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Lee et al (2013/0224887) in 
Lee et al (2013/0224887) in combination with Gardner (2001/0050607) further in combination with Fontana, Jr. et al. (2013/0106552) fail to teach the claimed planarizing material as well as a neutral stress and less roughness.
Jagannathan et al. (9,356,121) teaches divot-free planarization layer formed by spin coating and including materials such as HSQ and MSQ having a thickness of 20nm-300nm (col. 5, lines 8-20).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Lee et al (2013/0224887) in combination with Gardner (2001/0050607) further in combination with Fontana, Jr. et al. (2013/0106552) process to include a planarizing layer as evidenced by Jagannathan et al. (9,356,121) with the expectation of achieving similar success.
Lee et al (2013/0224887) in combination with Gardner (2001/0050607) further in combination with Fontana, Jr. et al. (2013/0106552) still further in combination with Jagannathan et al. (9,356,121) fails to teach directly plating (argued without a seed layer) the magnetic layer on the dielectric planarizing layer.
Jeng et al. (2014/0110862) teaches forming a device whereby a metal layer is applied to a non-conductive layer by a seedless electroplating process (abstract and [0027].

Lee et al (2013/0224887) in combination with Gardner (2001/0050607) further in combination with Fontana, Jr. et al. (2013/0106552) still further in combination with Jagannathan et al. (9,356,121) further in combination with Jeng et al. (2014/0110862) fail to specifically teach the planarization layer to be equal to or greater than the average of peaks and valleys of the conformal insulation layer.
 Kowalski et al. (2006/0160373) teaches process for planarizing substrates whereby the layer is applied to fill at least a portion or completely fill the valley and peaks of the surface irregularity [0165].  Kowalski et al. (2006/0160373) teaches forming inductor structures [0026],[0066].
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Lee et al (2013/0224887) in combination with Gardner (2001/0050607) further in combination with Fontana, Jr. et al. (2013/0106552) still further in combination with Jagannathan et al. (9,356,121) further in combination with Jeng et al. (2014/0110862) process to form the planarization layer to 
Lee et al (2013/0224887) in combination with Gardner (2001/0050607) further in combination with Fontana, Jr. et al. (2013/0106552) still further in combination with Jagannathan et al. (9,356,121) further in combination with Jeng et al. (2014/0110862) still further in view of Kowalski et al. (2006/0160373) fails to teach the dielectric planarizing layer of MSQ or HSQ to be formed by CVD, PVD or PECVD.
Cha et al. (6,387,747) teaches an inductor structure whereby HSQ or MSQ is formed as an insulating layer by CVD (abstract, col. 3, line 60 – col. 4, line 6 and claim 6).
	Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Lee et al (2013/0224887) in combination with Gardner (2001/0050607) further in combination with Fontana, Jr. et al. (2013/0106552) still further in combination with Jagannathan et al. (9,356,121) further in combination with Jeng et al. (2014/0110862) still further in view of Kowalski et al. (2006/0160373) inductor structure to apply the dielectric planarizing layer by CVD as evidenced by Cha et al. (6,387,747) with the expectation of achieving similar success, i.e. forming multiple layer of an inductor structure.
Regarding claim 1, Jagannathan et al. (9,356,121) teaches the claimed thickness of 20-300nm which encompasses the claimed 1-50nm and the claimed planarizing layer to be MSQ or HSQ.  Gardner (2001/0050607) teaches insulation layer directly applied to substrate prior to magnetic layer.  Jeng et al. (2014/0110862) teaches seedless 
Regarding the claimed neutral stress and less roughness, the references fail to recite any stress of the planarizing layer and therefore the Examiner determines there not to be any stress which meets the claimed neutral stress.  As for the less roughness, the layer is said to planarize the insulation layer and hence would inherently have less  et al. (2013/0106552).   The claimed roughness would be a matter of design choice and would be translated to the claimed insulation layer of Gardner (2001/0050607) absent a subsequent planarization step. 
Regarding claims 1 and 2, Gardner (2001/0050607) teaches insulation layers to be formed by CVD [0048] or PECVD [0060].  Jagannathan et al. (9,356,121) teaches overlapping ranges from 20-50nm and would also meet this limitation as that is what the definition of a “planarization” layer is to fill in peak to valley differences in a surface (See Fig. 5 of Jagannathan et al. (9,356,121)
Regarding claims 4 and 5, Fontana, Jr. et al. (2013/0106552) and Jagannathan et al. (9,356,121) teaches spin coating the planarizing layer and this is known to be thermally flowed [0070].
Regarding claim 6, Lee et al (2013/0224887) teaches the magnetic material to include NiFe and CoFe [0029]. 
.  

Claims 9,11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (2013/0224887) in combination with Gardner (2001/0050607) further in combination with Fontana, Jr. et al. (2013/0106552) still further in combination with Jagannathan et al. (9,356,121) further in combination with Jeng et al. (2014/0110862) still further in view of Kowalski et al. (2006/0160373) still further in combination with Cha et al. (6,387,747) still further in combination with Deligianni et al. (9,347,668).
Features detailed above concerning the teachings of Lee et al (2013/0224887) in combination with Gardner (2001/0050607) further in combination with Fontana, Jr. et al. (2013/0106552) still further in combination with Jagannathan et al. (9,356,121) further in combination with Jeng et al. (2014/0110862) still further in view of Kowalski et al. (2006/0160373) still further in combination with Cha et al. (6,387,747) are incorporated here.
Lee et al (2013/0224887) in combination with Gardner (2001/0050607) further in combination with Fontana, Jr. et al. (2013/0106552) still further in combination with Jagannathan et al. (9,356,121) further in combination with Jeng et al. (2014/0110862) still further in view of Kowalski et al. (2006/0160373) still further in combination with Cha et al. (6,387,747) fails to teach the substrate to have metal lines thereon.

Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Lee et al (2013/0224887) in combination with Gardner (2001/0050607) further in combination with Fontana, Jr. et al. (2013/0106552) still further in combination with Jagannathan et al. (9,356,121) further in combination with Jeng et al. (2014/0110862) still further in view of Kowalski et al. (2006/0160373) still further in combination with Cha et al. (6,387,747) inductor structure to include metal lines to be covered by the laminated stack as evidenced by Deligianni et al. (9,347,668) with the expectation of achieving similar success.
Regarding claim 9, Jagannathan et al. (9,356,121) teaches the claimed thickness of 20-300nm which encompasses the claimed 1-50nm and the claimed planarizing layer to be MSQ or HSQ.  Kowalski et al. (2006/0160373) teaches planarizing layer to be equal (fill) the peaks and valleys of the substrate on which it is applied.  Cha et al. (6,387,747) teaches an inductor structure whereby HSQ or MSQ is formed as an insulating layer by CVD 
Regarding the claimed neutral stress and less roughness, the reference fail to recite any stress of the planarizing layer and therefore the Examiner determines there not to be any stress which meets the claimed neutral stress.  As for the less roughness, the layer is said to planarize the insulation layer and hence would inherently have less roughness than 
Regarding claim 11, Lee et al (2013/0224887) teaches the magnetic material to include NiFe and CoFe [0029]. 
Regarding claim 12, Gardner (2001/0050607) teaches the insulation layer is silicon oxide, silicon nitride or silicon oxynitride [0048].  

Response to Amendment
Applicant’s arguments with respect to claims 1,2,4-7,9,11 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argued Jagannathan et al. (9,356,121) fails to expressly or inherently teach “wherein the dielectric planarizing layer has a neutral stress and a roughness value less than the magnetic and conformal insulating layers”.
The Examiner agrees in part.    However the combination of Fontana, Jr. et al. (2013/0106552), Jagannathan et al. (9,356,121) and Kowalski et al. (2006/0160373) teach the claimed claimed planarizing layer to have a roughness value less than the magnetic and conformal insulating layers as the planarizing layer described in Kowalski et al. (2006/0160373) teaches a planarizing layer to be equal (fill) the peaks and valleys of the substrate on which it is applied and this is the definition of a planarizing layer 

Newly amended claims require the formation of the dielectric planarizing layer (MSQ or HSQ) to be formed by CVD, PVD or PECVD.  Cha et al. (6,387,747) teaches an inductor structure whereby HSQ or MSQ is formed as an insulating layer by CVD as detailed above.

References not relied upon 
Reference to Gardner et al. (2008/0003699) teaches using seedless electroless plating to form magnetic layer atop an insulation layer as well as equivalence of electroless and electroplating.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/Primary Examiner, Art Unit 1715